Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, and 6 of U.S. Patent No.10,587,905. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant genus claims are anticipated by the previously granted species claims of the parent case.   Eliminated limitations and minor word changes are noted in BOLD.
U.S. Pat. No. 10.587,905
U.S. Pat. Pub. No. 16/746,869
    1. A method for electronically facilitating the immersion of spectators as competitors with eSports athletes in a live multiplayer computer game occurring as part of an eSports event, the method comprising: 

monitoring a live multiplayer computer game; 

storing in at least one server associated with the live multiplayer computer game and the eSports event, a first set of data including digital video of the live multiplayer computer game and plays associated with action entered on a human-computer interface by at least one eSports athlete participating in the eSports event and the multiplayer computer game; 









storing in the at least one server a second set of data associated with the eSports event and 


wherein the spectator-participant plays are provided contemporaneously with the plays executed by the at least one eSports athlete and are provided through a human-computer interface included in a client device connected via a data network to the at least one server and associated with the spectator-participant; 

evaluating the first set of data and the second set of data, wherein results of the evaluating include a comparison of the spectator-participant plays with respect to the at least one eSports athlete plays to render performance data with respect to the spectator-participant and the at least one eSports athlete.


    6. The method of claim 1, permitting the at least one spectator to wager on an outcome of the performance data through a mobile device. 



    2. The method of claim 1, further comprising: image-processing the digital video so as to transform the digital video associated with the live multiplayer computer game occurring as part of the eSports event into a digital format suitable for display of the digital video in a first display area of a graphical user interface of the client device associated with the spectator-participant; 
and 

simultaneously displaying data representing spectator-participant plays in a second display area of the graphical user interface of client device. 


    3. The method of claim 1, wherein the spectator-participant is also a spectator of the eSports event when receiving data at the client device and 

is a spectator-participant in the eSports event when providing data in the form of spectator-participant plays via the human-computer interface included in a client device connected via a data network to the at least one server associated with the eSports event. 




5. The method of claim 3, wherein the digital video is enhanced for VR rendering via the VR device utilized by the at least one eSports athlete and the spectator-participant. 






























storing in at least one server associated with a live multiplayer computer game comprising an eSports event, a first set of data including digital video of the eSports event and plays associated with action entered on a human-computer interface by at least one eSports athlete participating in the eSports event;

[Applicant defines live sporting events (Spec. 0002), live contests (Spec. 0012), and eSports as a form of competition facilitated by electronic systems particularly video games…competitive gaming …with input of players and teams (Spec. 0004) which Examiner finds is equivalent to live multiplayer computer game.]


storing in the at least one server a second set of data associated with the eSports event and 

wherein the at least one spectator-participant play is provided contemporaneously with the plays executed by the at least one eSports athlete and is provided through a human-computer interface included in a client device connected via a data network to the at least one server and associated with the at least one spectator-participant;

evaluating the first set of data and the second set of data, wherein results of the evaluating include a comparison of the at least one spectator- participant plays with respect to the at least one eSports athlete plays to render performance data with respect to the at least one spectator- participant and the at least one eSports athlete; and

permitting at least one spectator of the eSports event to wager on an outcome of the performance data through a mobile device.



22. The method of claim 21, further comprising:
image-processing the digital video so as to transform the digital video associated with the eSports event into a digital format suitable for display of the digital video in a first display area of a graphical user interface of the client device associated with the at least one spectator-participant; and


simultaneously displaying data representing the at least one spectator- participant play in a second display area of the graphical user interface of the client device.


23. The method of claim 21, wherein the spectator- participant is also the at least one spectator of the eSports event when receiving data at the client device and 

is a spectator-participant in the eSports event when providing data in the form of the spectator-participant plays via the human-computer interface included in the client device connected via a data network to the at least one server associated with the eSports event.



24. The method of claim 21 wherein the client device comprises at least one VR (Virtual Reality) device.

25. The method of claim 24 further comprising enhancing the digital video for VR rendering via the at least one VR device utilized by at least one of: the at least one eSports athlete and the at least one spectator- participant.

Claims 34 and 35 are equivalent method and apparatus forms of the Claims 24 and 25.

--------------
Claims 26-27 and 36-37. The method wherein the client device comprises at least one AR (Augmented Reality) device and the associated apparatus claim and recitation for its use.

Claims 28-29 and 38-39. The method wherein the client device comprises an HHD (Hand Held Device) and the associated apparatus claim and recitation for its use and wherein the mobile device comprises an HHD and client is a gaming device.

One of skill in the art would be directed to the teachings of U.S. Pat. Pub. No. 2003/0229900 to Reisman wherein for his system and method of navigating input devices includes augmented reality [0045], virtual reality [0045, 0080], and hand-held mobile devices [0482]. 

The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;

(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Here, it would have been obvious that use of these known devices ready for improvement 



30. The method of claim 21 wherein the client device comprises a flat panel display in a venue that renders live sports programming via the flat panel display.

U.S. Pat. Pub. No. 2004/0171381 to Inselberg discloses flat panel displays at the event venue that renders live programming (Fig. 2)

One of skill in the art would recognize that at sporting venues there are flat screen displays such that combining the displays of Inselberg with the sporting venue recited in the claims would achieve the predictable result of providing display on flat panel displays.

 


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715